        Case 2:05-cr-00185-JCM-LRL Document 33 Filed 10/30/20 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                            UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                    Case No. 2:05-cr-00185-JCM-LRL
10
                    Plaintiff,                    Second Stipulation to Continue
11
                                                  Revocation Hearing
           v.
12
     Joseph Nocedal,
13
                    Defendant.
14
15
16         The parties jointly request that this Court vacate the October 30, 2020,
17   hearing on the petition to revoke supervised release and continue it for at least
18
     30 days. The parties have reached a resolution and will be submitting a proposed
19
     modification to the Court. Nocedal is not in custody and agrees to the
20
     continuance.
21
           DATED: October 28, 2020.
22
23   Rene L. Valladares                        Nicholas A. Trutanich
     Federal Public Defender                   United States Attorney
24
25     /s/ Erin Gettel                           /s/ Shaheen Torgoley
     By_____________________________           By_____________________________
26   Erin Gettel                               Shaheen Torgoley
     Assistant Federal Public Defender         Assistant United States Attorney
        Case 2:05-cr-00185-JCM-LRL Document 33 Filed 10/30/20 Page 2 of 2




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:05-cr-00185-JCM-LRL
 4
                  Plaintiff,                      Order Granting Second
 5
                                                  Stipulation to Continue
 6         v.                                     Revocation Hearing

 7   Joseph Nocedal,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue the revocation hearing.
12
           IT IS THEREFORE ORDERED that the revocation hearing currently
13
     scheduled for October 30, 2020, at 10:30 a.m. is vacated and continued to
14    December 2, 2020 at 11:00 a.m.
     __________________
15
           DATED: October
                  October ____, 2020.
                          30, 2020.
16
17
18                                          James C. Mahan
                                            United States District Judge
19
20
21
22
23
24
25
26
                                              2
